DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-25, 37-32, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0087029 (Renken hereinafter) in view of EP 1790921 (Grey hereinafter).
Regarding claim 1, Grey teaches a control system used in a refrigeration unit that discloses obtaining an operation parameter (¶ 55-57 discloses the speed sensors of the prime mover) of a generator set (generator set 50), wherein the generator set includes a prime mover (engine 52) that is configured to drive a generator (generator 54 in ¶55) that supplies power to the compressor (¶ 60); determining an operation parameter pattern based on the operation parameter over a period of time (Figure 3 shows the power consumption of the refrigeration unit which corresponds to the RPM of the prime mover because a high power requirement means the engine is running at a high speed, ¶63-65), the operation parameter includes a 
Grey is silent with respect to detecting the operation parameter patter, and determining an operation condition of the compressor upon detection that the operation parameter pattern includes the periodic fluctuation of the operation parameter over the period of time, wherein the operation condition is when the compressor has the periodical load/unload duty cycle occurring when the transport refrigeration system approaches or has reached a temperature setpoint.
However, Renken teaches a generator control used in a refrigeration unit that discloses detecting the operation parameter pattern (¶ 28 and 35 details a load sensor 135 that will be able to detect the periodic operation of Grey), and determining an operation condition of the compressor upon detection that the operation parameter pattern includes the periodic fluctuation of the operation parameter over the period of time, wherein the operation condition is when the compressor has the periodical load/unload duty cycle occurring when the transport refrigeration system approaches or has reached a temperature setpoint (¶ 28 and 35 with 135 when combined with Grey will be able to detect the operation of the compressor due to the sensed loading by 135).

Regarding claim 20, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that the operation parameter of the generator set includes at least one of an RPM (revolutions per minute), a horsepower, a torque, fuel consumption, and an exhaust temperature of the prime mover (Grey Speed Sensor 56 monitors the speed [RPM] of the prime mover 52).
Regarding claim 21, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that the operation parameter is the RPM of the prime mover (Grey ¶ 55 details that the speed of prime mover is monitored), and obtaining the operation parameter of the generator set including obtaining the RPM of the prime mover from an RPM sensor (speed sensor 56) that is configured to monitor the RPM of the prime mover (¶ 55).
Regarding claim 22, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that the operation parameter is a current output from the generator set, and wherein obtaining the operation parameter of the generator set includes obtaining the current output from a current sensor that is configured to monitor the current output from the generator set (¶ 28 of Renken details the load sensor accounting for current output).
Regarding claim 23, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that obtaining the operation parameter of the generator set includes obtaining the operation parameter of the generator set 
Regarding claim 24, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that the operation parameter pattern includes the periodic fluctuation of the operation parameter over the period of time when the operation parameter pattern of the prime mover has a frequency similar to a periodical load/unload duty cycle of the compressor (The resultant combination would be such that the prime mover would feature a similar frequency to the periodical load/unload duty cycle of the compressor).
Regarding claim 25, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that the operation parameter of the generator set is an operation performance of the prime mover indicating how a load on the prime mover is impacting performance of the prime mover (Renken monitoring a fuel level of the prime mover via sensor 105 (¶ 32) which would be indicative to the performance of the prime mover). 
Regarding claim 26, Grey’s modified teachings are described above in claim 19 where the combination of Grey and Renken would further disclose that
Regarding claim 27, Grey teaches a control system used in a refrigeration unit that discloses a compressor (Compressor 12); wherein the generator set includes a prime mover (engine 52) that is configured to drive a generator (generator 54 in ¶55) that supplies power to the compressor (¶ 60); and a controller of the generator set configured obtaining an operation parameter of the generator set (¶ 55-57 discloses the speed sensors of the prime mover), determining an operation parameter pattern based on the operation parameter over a period of 
Grey is silent with respect to detecting the operation parameter patter, and determining an operation condition of the compressor upon detection that the operation parameter pattern includes the periodic fluctuation of the operation parameter over the period of time, wherein the operation condition is when the compressor has the periodical load/unload duty cycle occurring when the transport refrigeration system approaches or has reached a temperature setpoint.
However, Renken teaches a generator control used in a refrigeration unit that discloses detecting the operation parameter pattern (¶ 28 and 35 details a load sensor 135 that will be able to detect the periodic operation of Grey), and determining an operation condition of the compressor upon detection that the operation parameter pattern includes the periodic fluctuation of the operation parameter over the period of time, wherein the operation condition is when the compressor has the periodical load/unload duty cycle occurring when the transport refrigeration system approaches or has reached a temperature setpoint (¶ 28 and 35 with 135 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the detection and control logic of Renken into the temperature control system of Grey to allow for accurate monitoring to ensure the conditioned air is being treated as desired.
Regarding claim 28, Grey’s modified teachings are described above in claim 27 where the combination of Grey and Renken would further disclose that the operation parameter of the generator set includes at least one of an RPM (revolutions per minute), a horsepower, a torque, fuel consumption, and an exhaust temperature of the prime mover (Grey Speed Sensor 56 monitors the speed [RPM] of the prime mover 52).
Regarding claim 29, Grey’s modified teachings are described above in claim 27 where the combination of Grey and Renken would further disclose that the operation parameter is the RPM of the prime mover (Grey ¶ 55 details that the speed of prime mover is monitored), and obtaining the operation parameter of the generator set including obtaining the RPM of the prime mover from an RPM sensor (speed sensor 56) that is configured to monitor the RPM of the prime mover (¶ 55).
Regarding claim 30
Regarding claim 31, Grey’s modified teachings are described above in claim 27 where the combination of Grey and Renken would further disclose that the generator set includes an electronic control unit of the prime mover, and wherein the controller is configured to obtain the operation parameter from the electronic control unit (Grey ¶ 55 details that speed sensor 56 feeds into speed controller 58 where speed controller 58 is an electronic control unit connected to the prime mover 52).
Regarding claim 32, Grey’s modified teachings are described above in claim 27 where the combination of Grey and Renken would further disclose that the operation condition indicates that the transport refrigeration system has approached a temperature setpoint (When the system is exhibiting the behavior shown in Figure 3 of Grey on the right hand side then it shows the temperature set-point has been hit).
Regarding claim 33, Grey’s modified teachings are described above in claim 27 where the combination of Grey and Renken would further disclose that the compressor is a scroll compressor, and wherein the periodical load/unload duty cycle of the scroll compressor for each period includes continuously driving an orbiting scroll of the scroll compressor, and the orbiting scroll engaging a fixed scroll of the scroll compressor for a first amount of time and the orbiting scroll disengaging the fixed scroll for a second amount of time.
Regarding claim 34, Grey’s modified teachings are described above in claim 27 where the combination of Grey and Renken would further disclose that the operation parameter of the generator set is an operation performance of the prime mover indicating how a load on the prime mover is impacting performance of the prime mover (Renken monitoring a fuel level of the prime mover via sensor 105 (¶ 32) which would be indicative to the performance of the prime mover).
Claim 26 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0087029 (Renken) in view of EP 1790921 (Grey) and further in view of US 7815423 (Guo hereinafter).
Regarding claim 26, Grey’s modified teachings are described above in claim 19 but are silent with respect to the compressor is a scroll compressor, and wherein the periodical load/unload duty cycle of the scroll compressor for each period includes continuously driving an orbiting scroll of the scroll compressor, and the orbiting scroll engaging a fixed scroll of the scroll compressor for a first amount of time and the orbiting scroll disengaging the fixed scroll for a second amount of time.
However, Guo teaches a refrigeration system (Figures 6A and 6B) that discloses a scroll compressor (scrolls 226 and 232) that includes continuously driving an orbiting scroll of the scroll compressor (Column 8 Lines 25-28), and the orbiting scroll (226) engaging a fixed scroll (232) of the scroll compressor for a first amount of time and the orbiting scroll disengaging the fixed scroll for a second amount of time (Column 9 Lines 15-54 discloses the load and unload scenarios). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the compressor of Grey with the scroll compressor such that the orbiting scroll is continuously driven for each period to minimize the start and stop sequences on the compressor which can damage the moving parts
Regarding claim 33, Grey’s modified teachings are described above in claim 19 but are silent with respect to the compressor is a scroll compressor, and wherein the periodical load/unload duty cycle of the scroll compressor for each period includes continuously driving an orbiting scroll of the scroll compressor, and the orbiting scroll engaging a fixed scroll of the scroll compressor for a first amount of time and the orbiting scroll disengaging the fixed scroll for a second amount of time.
However, Guo teaches a refrigeration system (Figures 6A and 6B) that discloses a scroll compressor (scrolls 226 and 232) that includes continuously driving an orbiting scroll of the scroll compressor (Column 8 Lines 25-28), and the orbiting scroll (226) engaging a fixed scroll (232) of the scroll compressor for a first amount of time and the orbiting scroll disengaging the fixed scroll for a second amount of time (Column 9 Lines 15-54 discloses the load and unload scenarios). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the compressor of Grey with the scroll compressor such that the orbiting scroll is continuously driven for each period to minimize the start and stop sequences on the compressor which can damage the moving parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746